Citation Nr: 0712947	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-40 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss and a low back disability, and denied his claim for a 
rating in excess of 10 percent for his right knee disability.

The issues of entitlement to service connection for bilateral 
hearing loss and a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

The veteran's right knee disability includes arthritis and 
objective findings of extension to 5 degrees, flexion limited 
at most to 120 degrees, and tenderness to palpation, with no 
clinical evidence of dislocation, instability, locking, or 
effusion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 5256, 
5257, 5258, 5259, 5260, 5261, 5262 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  Significantly, while the veteran has 
complained of locking of his right knee, locking was not 
demonstrated on examination in January 2003.  Similarly, 
neither ankylosis nor impairment of the tibia and fibula were 
demonstrated on examination.

Additionally, as DC 5259 (removal of semilunar cartilage, 
symptomatic) provides for a maximum rating of 10 percent and 
the veteran is already in receipt of a 10 percent rating, DC 
5259 cannot serve as a basis for an increased rating in this 
case.

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows: a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  In this case, there are no post-
service treatment records related to the veteran's right 
knee.  The veteran did, however, undergo VA examination of 
his right knee in January 2003.  At that time, the veteran 
complained of instability in his right knee and reported that 
he used a cane for assistance with ambulation whenever he 
experienced a flare-up of either his back or knee conditions, 
which occurred at least once per month.  Physical 
examination, however, revealed no ligament weakness in the 
right knee.  Given that testing for instability and 
subluxation was negative on examination, the instability of 
the veteran's right knee cannot be classified as moderate, as 
is required for a higher rating of 20 percent under this 
diagnostic code.  Indeed, absent medical evidence of any 
instability or recurrent subluxation, the condition would not 
meet the criteria for a compensable evaluation under this 
code.  Accordingly, the veteran is not entitled to a rating 
in excess of 10 percent under this diagnostic code.

The veteran is also not entitled to an increased rating for 
his right knee disability under either DC 5260 or 5261.  
Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.   

On VA examination of his right knee in January 2003, range of 
motion testing of the right knee revealed a range of motion 
from 5 to 120 degrees, with pain.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On 
examination in January 2003, the veteran's right knee lacked 
5 degrees extension.  Extension lacking by 5 degrees warrants 
a noncompensable evaluation.  Diagnostic Code 5261 therefore 
cannot serve as a basis for an increased rating in this case.  
Similarly, DC 5260 cannot serve as a basis for an increased 
rating in this case.  The flexion of the veteran's right knee 
would have to be limited to 30 degrees in order to warrant an 
increased rating of 20 percent.  Flexion to 120 degrees does 
not warrant a rating higher than 10 percent under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

However, in this case the veteran has been shown on X-ray to 
have osteoarthritis in his right knee.  Specifically, 
arthritis was noted on X-ray on VA examination as early as 
September 1975.  Where there is limitation of motion, but 
such limitation of motion is noncompensable under the 
limitation of motion diagnostic codes, X ray confirmation of 
the affected joint will warrant a 10 percent rating under DC 
5003.  See 38 C.F.R. § 4.71a, DC 5003.  Also, under DC 5003, 
a 10 percent rating may apply where limitation of motion is 
absent, but there is X-ray evidence of arthritis involving 
two or more major joints or involving two or more minor joint 
groups.  Id.  As noted above, the knee is considered a major 
joint.  In this case, the veteran almost has full range of 
motion in his right knee.  However, the veteran's symptoms, 
including limited active range of motion, and his inability 
to kneel, squat or climb, show sufficient limitation of 
motion as to invoke the aforementioned portion of DC 5003, 
based on very minimal (noncompensable) limitation of motion.  
The Board finds that, on this basis, the veteran is entitled 
to a 10 percent rating, and no more, for his right knee under 
DC 5003.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, despite evidence that the veteran 
has range of motion limited by pain and lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the right knee being limited in motion to the 
extent required for a rating higher than 10 percent.  See 
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

In sum, the Board concludes that the veteran is not entitled 
to an increased rating for his right knee disability.  




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002 and 
February 2005; and rating decisions in January 2003 and 
September 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bilateral hearing 
loss and a low back disability.

The veteran contends that he has bilateral hearing loss as a 
result of acoustic trauma sustained in combat operations 
during the Vietnam War.  Specifically, he asserts that his 
hearing loss is the result of a mine explosion, artillery 
fire, and noise associated with tanks.  He additionally 
contends that his low back disability is related to an injury 
he sustained when he was thrown from a tank that had hit a 
land mine.  His service medical records reflect that in 
August 1967 he was treated for traumatic effusion of the 
right knee after the armored personnel carrier in which he 
was riding struck a mine.  He has been service-connected for 
the residuals of this right knee injury.  His service medical 
records do not, however, demonstrate either hearing loss or a 
low back injury.

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2006).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

In this case, the veteran's service personnel records reflect 
that he is the recipient of a Purple Heart and his service 
medical records demonstrate that he was injured when the tank 
in which he was riding struck a mine.  Because the veteran's 
service records clearly reflect his involvement in combat, 
the Board finds that he is entitled to a relaxed evidentiary 
standard of proof to determine service connection.  In this 
regard, the Board accepts the veteran's lay testimony 
regarding the incurrence of a back injury at the time of the 
August 1967 mine explosion.  For the same reasons, the Board 
accepts the veteran's lay testimony regarding exposure to 
acoustic trauma in service.

The pertinent questions before the Board are thus whether the 
veteran has a current diagnosis of bilateral hearing loss, 
and, if so, whether that hearing loss is consistent with 
acoustic trauma, and whether the veteran's currently 
diagnosed back disability is consistent with injury sustained 
as a result of being thrown from a tank.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Available post-service clinical records demonstrate that the 
veteran complained of low back pain with radiation into his 
left buttock at least as early as January 1996.  Physical 
examination at that time resulted in an impression of 
lumbosacral strain with a history of sciatica.  Subsequent 
records dated to May 2001 show continued treatment for low 
back problems.  Available post-service clinical records do 
not demonstrate complaints or diagnoses of hearing loss.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  As the 
veteran in this case has not yet been afforded a VA 
examination of the spine, and it is unclear to the Board 
whether the veteran's current low back disability is 
consistent with an injury sustained as a result of being 
thrown from a tank, the Board finds that a remand for an 
examination and etiological opinion is in order.  
Additionally, despite that there is no current evidence 
demonstrating complaints or diagnoses of hearing loss, the 
Board finds that a remand for an examination and etiological 
opinion are necessary in order to fairly decide the merits of 
his claim, given the veteran's history of exposure to 
acoustic trauma during combat operations.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination for the purpose 
of ascertaining the nature and etiology 
of the veteran's low back disability.  
Any further indicated studies should be 
conducted.  The claims file should be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide opinions as to 
the following questions:

(1) Is it is as likely as not (50 
percent probability or greater) that 
the veteran's low back disability is 
causally or etiologically related to 
the back injury the veteran is 
presumed to have sustained as a 
result of being thrown from a tank 
in service?  

(2) Is it is as likely as not (50 
percent probability or greater) that 
the veteran's low back disability is 
causally related to or aggravated by 
his service-connected right knee 
disability?  

The examiner should provide the 
rationale for the opinions provided.

2.  Schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the current 
nature and severity of any hearing 
loss.  The claims file should be made 
available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.  
The examiner should indicate in the 
examination report that the claims file 
was reviewed.  

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether the veteran 
currently has sensorineural hearing 
loss that meets the criteria of 
38 C.F.R. § 4.85 (2006), and whether it 
is as likely as not (50 percent 
probability or greater) that any 
sensorineural hearing loss is causally 
related to his period of active 
service, including exposure to 
hazardous noise.  Any opinions 
expressed by the examiner should be 
accompanied by a complete rationale.

3.  Then, readjudicate the claims for 
service connection for bilateral 
hearing loss and a low back disability.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board for the purpose of appellate 
disposition.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


